 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTriangle Sheet Metal Works Division of P & F In-dustries, Inc.; Interstate Enclosure Mfg., Co.,Inc.; Modulaire Components Corp. and EarlPatrick and Local 137, Sheet Metal WorkersInternational Association, AFL-CIO, Party tothe ContractTriangle Sheet Metal Works, Inc. and Local 28,Sheet Metal Workers International Association,AFL-CIO. Cases 29-CA-5228, 29-CA-5400,29-CA-5097, 29-CA-5353, and 29-CA-538826 August 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 27 March 1981 Administrative Law JudgeJulius Cohn issued the attached Supplemental De-cision in this proceeding.' Thereafter, Respondentand the General Counsel filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,2and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder. 3' The Board's original Decision and Order in Cases 29-CA-5228 and29-CA-5400 is reported at 237 NLRB 364 (1978). The original Decisionand Order in Cases 29-CA-5097, 29-CA-5353, and 29-CA-5388 is re-ported at 238 NLRB 517 (1978).2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.' We disagree with our concurring colleague that we should modifythe Administrative Law Judge's recommended backpay award to requireRespondent to make payments to health funds for medical claims thefunds paid for some discriminatees. Contrary to our colleague, we do notconsider it customary for the Board to order that payments be made tohealth funds as part of a make-whole remedy for individual discrimiia-tees when the individuals have not sustained a loss because of lack ofcoverage by the funds. We consider the Am-Del-Co, Inc., 234 NLRB1040 (1978), case, cited in the concurring opinion, to be distinguishable,as it involved unlawful conduct in addition to discrimination against indi-viduals; i.e., conduct directed at modification or elimination of a bargain-ing contract.We also disagree with our colleague's proposal to require Respondentto pay two discriminatees for medical coverage they maintained duringinterim employment, as the backpay specification did not include suchpayments and exceptions were not filed to the Administrative LawJudge's failure to require the payments.267 NLRB No. 111ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, andhereby orders that the Respondent, Triangle SheetMetal Works Division of P & F Industries, Inc.,New Hyde Park, New York; Interstate EnclosureMfg., Co., Inc., College Point, New York; and Mo-dulaire Components Corp., College Point, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.MEMBER JENKINS, concurring in part and dissent-ing in part:Unlike my colleagues, I would find that as partof the "make whole remedy," Respondent is obli-gated to reimburse the Union for its payment ofmedical claims on behalf of discriminatees HenryPinto and Bissodath Maharaj. For much the samereasons, I would require Respondent to reimbursediscriminatees Pinto and John Cutrone for theirpersonal contributions to their interim employers'health insurance plans.The record shows that the Union paid medicalclaims for Pinto and Maharaj between October1976 and April 1977. It has been the Board's policyto order reimbursement to a union's health andwelfare fund of the premiums that Respondentwould have paid absent its discriminatory conductfor the period that any of the discriminatees re-ceived services from the fund. Am-Del-Co, Inc., 234NLRB 1040 (1978). Therefore, it seems only fair,and in accord with Board policy, to order the fundreimbursed to the extent of the premiums whichRespondent would have paid under the collective-bargaining agreement during the quarters in whichPinto and Maharaj actually received services fromthe fund and I see no justifiable reason for our de-viation from this policy.The record also shows that two employees,Pinto and John Cutrone, were required to makepersonal contributions to their interim employers'health insurance plans. Respondent's contractualhealth and welfare coverage with the Union didnot require employees to make personal contribu-tions. I would require Respondent to make reim-bursement to these employees for any health insur-ance payments they may have made to other medi-cal insurance plans while they were engaged intheir interim employment because absent their un-lawful layoff, they would not have been deprivedof coverage under the Union's health and welfarefund, nor would they have had to make personalcontributions. Atrim Transportation System, 193650 TRIANGLE SHEET METAL WORKSNLRB 179 (1971); Operative Plasterers Local 90(Southern Illinois Building Assn.), 252 NLRB 750(1980). Although these sums were not alleged inthe backpay specification and no exceptions weretaken to the Administrative Law Judge's failure toorder restitution by either party, there is sufficienttestimony in the record to support the conclusionthat some moneys are due and owing.4Moreover,it is the Board's established policy to order restora-tion of the status quo ante to the extent feasiblewhere there is no evidence that to do so wouldimpose an undue or unfair burden on Respondent.5I find, therefore, that in order to effectuate fullythe original Order in this matter and to remedymost appropriately Respondent's unfair labor prac-tice, the discriminatees should be placed in the po-sition in which they would have been but for Re-spondent's unlawful layoff.Accordingly, I would remand this proceeding tothe Administrative Law Judge for the limited pur-pose of ascertaining the amount of premiums,during the relevant period, that Respondent wouldhave to reimburse Local 282's health and welfareplan and the amount of personal contributions thatPinto and Cutrone incurred for which they are en-titled to recover from Respondent.In all other repects, I am in agreement with mycolleagues.I Even though the record testimony on this matter is sufficient to con-clude that some sums are due, it is insufficient to determine with anydegree of specificity, the amounts, if any, that these two discriminateesare entitled to receive.s Allied Products Corp., 218 NLRB 1246 (1975); Famet, Inc., 222 NLRB1180. 1184 (1976).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: On August10, 1978, the National Labor Relations Board issued itsDecision and Order (237 NLRB 364), directing, interalia, Triangle Sheet Metal Works, Division of P & F In-dustries, Inc.; Interstate Enclosure Mfg. Co., Inc.; Modu-laire Components Corp., herein called Respondent, tomake whole certain employees for their losses resultingfrom the unfair labor practices found to have been com-mitted by Respondent. On May 1, 1979, the Board's De-cision and Order was enforced by the United StatesCourt of Appeals for the Second Circuit.On September 27, 1978, the Board issued its Decisionand Order in Cases 29-CA-5097, 29-CA-5353, and 29-CA-5388 (238 NLRB 517), directing Respondent to rein-state and make whole Glen Langstaff for his losses re-sulting from Respondent's unfair labor practices. OnJune 18, 1979, the U.S. Court of Appeals for the SecondCircuit enforced the Board's Order. The parties, beingunable to agree on the amount of backpay due to em-ployees, and amounts due to certain employees fromwhom dues were deducted on behalf of Local 137, SheetMetal Workers International Association, AFL-CIO,under the terms of the Board's Orders, the Regional Di-rector for Region 29 issued a backpay specification,dated August 31, 1979. Thereafter on November 16,1979, the Regional Director issued an order amendingthe said backpay specification. Respondent filed ananswer and an amended answer thereto.A hearing was held before me at Brooklyn, New Yorkon January 14, 15, 30, and 31, February 1, 14, 15, andMarch 24, 1980. Briefs, which have been carefully con-sidered, have been received from the General Counseland Respondent. Upon the entire record in the case, andon my observation of the witnesses, I make the follow-ing:FINDINGS OF FACTI. BACKGROUNDIn the Patrick' case, the Board's Order as enforced bythe court provided for reinstatement of five employeesand directed Respondent to make them whole for anyloss of earnings they may have sustained by reasons of itsdiscrimination.2In the so-called Langstaff case, theBoard ordered the same remedy for Langstaff.Respondent had pleaded in the underlying proceedingthat the five employees involved in the Patrick case werelaid off in seniority order for economic reasons. Whilethe Board found that Respondent's business had sus-tained economic losses, it held, nevertheless, that the fiveemployees had been laid off or terminated for unlawfuldiscriminatory reasons.In both of the instant proceedings, Respondent con-tends that, as a result of continued economic reverses,none of the five employees in the Patrick case are enti-tled to backpay since no work would have been availablefor them in view of their low seniority. Similarly, as toLangstaff, it contends that during major portions of thebackpay period set forth in the specification, there alsowould not have been work available. This major conten-tion and others will be dealt with in order.In addition, the General Counsel contends that Re-spondent had an obligation to make contributions to thepension and health and welfare funds of Local 282,Teamsters, under whose contract with Respondent, thefive discriminatees in the Patrick case were employed.Again the same contention is made on behalf of Lang-staff for contributions to those funds and also the vaca-tion fund of Local 28, Sheet Metal Workers InternationalAssociation AFL-CIO.Finally the General Counsel seeks reimbursement ofunion dues and fees checked off from some 22 employeespursuant to Respondent's collective-bargaining agree-ment with Local 137, Sheet Metal Workers. These pay-ments are sought pursuant to the Board's Order in thePatrick case and are essentially not contested herein.The Charging Party in Cases 29-CA-5228 and 29-CA-5400.2 The five employees are: Henry Pinto, Bissoondath Maharaj. KrishnaMaharaj, John Cutrone, and George Nieto.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE METHOD OF COMPUTATIONIn the Patrick case, the Regional Office computed thegross backpay by utilizing in the rate of pay earned byeach of the discriminatees at the time of his terminationadjusted for increases in accordance with the collective-bargaining agreement Respondent and Local 282. Thesame method of computation was applied to Langstaffutilizing the rates set forth in the collective-bargainingagreements between Respondent and Local 28.A discriminatee is entitled to receive what he wouldhave earned had he remained in the Company's employ,less his interim earnings. This is a broad principle notsimple in its application. There is no formula that wouldmeasure an exact figure since the discriminatees did notactually work during the period. Therefore "the Board isvested with a wide discretion in devising procedures andmethods which will effectuate the purposes of the Act."NLRB v. Brown & Root, J11 F.2d 447, 452 (1963). I findthat the formula used herein is reasonable and properand, in any case, is not contested by Respondent.Ill. CONTENTIONS APPI.ICABI.E TO MORE THAN ONECLAIMANTA. The Discriminatees Would Have Had No Work forEconomic ReasonsAs to the five employees in the Patrick case, Respond-ent, having contended in the underlying proceeding thatthey had been terminated for economic reasons, an argu-ment rejected by the Board, asserts herein that a continu-ing and deteriorating economic situation had in effectdone away with their jobs in any case, so that reinstate-ment would have been unavailable to them during thebackpay period. It is well settled that such a contentionis an affirmative defense and the burden is on Respond-ent to establish that discriminatees would not have re-mained in its employ, nor was substantial equivalent em-ployment available to them for nondiscriminatory rea-sons.3Statistical probability is not enough and it must bedetermined what would have occurred regarding the em-ployment of the claimants based on the policies of Re-spondent. Respondent must make the showing and mereconclusions are not sufficient.4The findings of the Board in the Patrick case negatethis contention. The five discriminatees were laid off onvarious dates commencing August 13 until September 17,1976. The Board found that their work was thereafterperformed by Local 137 members at College Point at alesser wage rate.5At another point, the AdministrativeLaw Judge found that Interstate had reopened on Sep-tember 30 without any rank-and-file employees, but im-mediately began hiring that day from men referred to itfrom Local 137.6 No evidence has been presented hereinas to who these employees were and how long theywere employed and presumably they replaced in part thediscriminatees herein. Another finding was made that arepresentative of Respondent, in discussions with Patrick3 NLRB v. Mastro Plastics Corp., 354 F.2d 170 (2d Cir. 1965).4 Nabors Co., 134 NLRB 1078, 1088 (1961).I Triangle Sheet Metal Workers Division, supra, 237 NLRB at 369.6 Id. at 370.concerning the layoff, offered to reinstate the discrimina-tees except Krishna Maharaj, provided they joined Local137. It was further found that the new employees at Re-spondent's College Point facility, working under theLocal 137 contract, did the work formerly performed bythe Local 282 members. Finally, the Board found that B.Maharaj, Nieto, and Cutrone had been offered reinstate-ment at a lower rate of pay. Based on these findings ofthe Board with respect to the employment situation atRespondent subsequent to the layoffs, I find, contrary toRespondent's contention, that there was work availablefor the discriminatees during the backpay period.Respondent has made a similar argument with respectto employment opportunities for Langstaff during thebackpay period at its plant which will be discussed indi-vidually in connection with his claim.B. Pension BenefitsThe General Counsel contends, as provided in thebackpay specification, that Respondent be required tomake pension payment contributions directly to theLocal 282 pension fund on behalf of four of the discri-minatees in the Patrick case, and to Local 28 on behalfof Langstaff. Respondent generally opposes.Respondent's contract with Local 282 provided thateffective July 1, 1978, Respondent will pay a standardhourly payment to the Local 282 pension trust. In addi-tion Respondent's contract with Local 28 provided forpayments to a pension fund according to a fixed scheduleeffective during Langstaffs backpay period. At the hear-ing the parties stipulated that the amounts, which wouldbe due under the provisions of both these funds, as setforth in the backpay specification and amendment there-to are accurate.In a thoroughly reasoned decision on the subject, ap-proved by the Board, in Sioux Falls Stock Yards Co., 236NLRB 543 at 546 (1978), Administrative Law JudgeSchawarzbart found proper that contributions by the re-spondent therein should be paid directly to the pensionfund even though former employees may not be benefit-ed directly since they had not obtained vested pensionrights. Considered in that decision were a variety of de-fenses, not pleaded herein, that such payments might beconsidered a windfall or that the payments or contribu-tions might be unlawful under Section 302 of the Act.Indeed it was found that such payments in certain cir-cumstances could survive the expiration of the contract.Accordingly, I find on the basis of established law, thatRespondnt herein is obligated to make the contributionsto the pension funds of both unions, Local 282 and Local28, as set forth in the backpay specification.?C. Welfare BenefitsThe General Counsel contends that Respondent is ob-ligated to make contributions to the welfare funds, asprovided in both the Local 282 and Local 28 contracts,7 Respondent will not be required to make any payment to the Local282 pension trust on behalf of John Cutrone, for the reason that his back-pay period ended on April 3, 1978, and Respondent was not contractual-ly bound to make any pension trust contribution until July 1, 1978.652 TRIANGI.E SHEET METAL WORKSfor the respective backpay periods of the claimants. Onthe other hand, Respondent opposes on the ground thatit has not been shown that any of the terminated employ-ees sustained any loss by reason of their not being cov-ered under the welfare funds. I find merit in this conten-tion of Respondent.It is well settled that Respondent would be liable forany expenses incurred by the discriminatees during theirrespective backpay periods had their health and welfareinsurance coverages been permitted to lapse.8The testi-mony of several of the discriminatees indicated thatduring their backpay period they had applied for and re-ceived medical expenses benefits from the Local 282fund. There is no testimony or other evidence showingthat any of the discriminatees sustained losses whichwould have fallen under the insurance coverage provid-ed in the collective-bargaining agreements. As stated inSioux Falls Stock Yards, supra at page 548. "Respondent,by not continuing the premium payments, had placeditself in the role of a self-insurer in maintaining the lifeinsurance program, and employees who are not other-wise adversely affected have no claim to those preminumpayments as the Respondent, however involuntarily, as-sumed the risk." While Respondent undoubtedly has theburden of proof with respect to the existence of facts inlitigating its backpay liability,9such as medical and otherclaims covered by the welfare benefit plans, clearly thediscriminatees would have to come forward and set forththe substance of their claim. Simply requesting Respond-ent to pay premiums for the backpay period is not suffi-cient in this instance. Accordingly, I find Respondent notliable for payments to the welfare benefit plans of Local282 and Local 28, as set forth in the amended specifica-tion.D. Vacation ContributionsThe backpay specification makes claim for contribu-tions on behalf of Langstaff to be paid to the Local 28vacation fund. It is well settled that the vacation pay isproperly included in a backpay award.10 The same ofcourse would hold true for a contractual provision, as inthis case, which provides for vacation payments to em-ployees through the mechanism of a vacation fund main-tained and set up as a result of the collective-bargainingagreement. Accordingly I shall add the amount of contri-butions that would have made during the backpay periodon behalf of Langstaff, the accuracy of these amounts asset forth in the specification being stipulated, to anybackpay award that will be ultimately made to him. Thevacation fund contributions will be paid to the Local 28vacation fund of the Union directly.E. Reimbursement of Union DuesThe Board Order in the Patrick case also provided forreimbursement to employees of all initiation fees anddues paid or checked off pursuant to the collective-bar-gaining agreement with Local 137, Sheet Metal Workers,Rice Lake Creamery Co., 151 NLRB 11.1 1129 (1965), elfd 365 F.2d888 (D.C. Cir. 1966).9 .LRB v. Brown & Root. vupra.'o Avon Convalescent Center. 219 Nl RB 1210, 1214 (1975)from October 1976 to August 1978. The amounts dueunder this Order and the employees to whom such reim-bursement shall be made by Respondent have been stipu-lated as correct by the parties at the hearing. According-ly, I shall recommend that these payments be made toemployees in the amounts as set forth in Appendix E ofthis Decision.F. Willful LossAs to all of the claimants, Respondent takes the posi-tion that they did not make proper and sufficient effortsto obtain employment, that they were willfully idle andincurred a willful loss of earnings. It has been long estab-lished that willful loss of earnings is an affirmative de-fense and the burden is on the employer "to establishfacts which would negate the existence of liability to agiven employee or which would mitigate that liabil-ity."'' The rule has been set forth in Aircraft & Helicop-ter Leasing & Sales, 2 as follows:An employer may mitgate his backpay liabilityby showing that a discriminatee "willfully incurred"loss by a "clearly unjustifiable refusal to take desira-ble new employment (Phelps Dodge Corporation v.N.L.R.B., 313 U.S. 177, 199-200 (1941)), but this isan affirmative defense and the burden is upon theemployer to prove the necessary facts. N.L.R.B. v.Mooney Aircraft. Inc., 366 F.2d 809, 813 (C.A. 5,1966). The employer does not meet that burden bypresenting evidence of lack of employee success inobtaining interim employment or of low interimearning; rather the employer must affirmativelydemonstrate that the employee "neglected to makereasonable efforts to find interim work. N.L.R.B. v.Miami Coca-Cola Bottling Company, 360 F.2d 569,575-576 (C.A. 5, 1966). Moreover, although a dis-criminatee must make "reasonable efforts to miti-gate [his] loss of income ... [he] is held ...onlyto reasonable exertions in this regard, not the high-est standard of diligence." N.L.R.B. v. Arduini Man-ufacturing Co., 395 F.2d 420, 422-423 (C.A. I,1968). Success is not the measure of the sufficiencyof the discriminatee's search for interim employ-ment; the law "only requires an honest good faitheffort." N.L.R.B. v. Cashman Auto Company, 223F.2d 832, (C.A. i). And in determining the reason-ableness of this effort, the employee's skill andqualifications, his age, and the labor conditions inthe area are factors to be considered. Mastro PlasticsCorp., 136 NLRB 1342, 1359.The test to be applied as to whether a discriminateemade a reasonable search for employment is whether he"diligently sought other employment during the entirebackpay period," based on the record as a whole. In thisconnection it is not required that he looked for employ-ment immediately, or in each and every quarter of thebackpay period. '3 Other applicable principles will'' NLRB v. Brown & Root. supra at 454.12 227 NLRB 644, 646 (1976).'" Cornwell Co., 171 NLRB 342, 342-343 (1968)653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear in connection with contentions made by Respond-ent as to specific claimants.G. Area Employment OpportunitiesRespondent was permitted to adduce oral testimony, inlieu of voluminous exhibits, to the effect that the localnewspapers contained many classified advertisements in-dicating that employment opportunities existed duringthe backpay period for these discriminatees. Respondenturges that since it did not appear that the claimantsherein had applied for the jobs advertised in the papersand, in some cases, did not even consult the newspapers,therefore they did not make a reasonable effort to obtaininterim employment. In addition a witness for Respond-ent, a proprietor of an employment agency, testified thatparticularly with respect to Langstaff, there were jobsavailable for referral through his agency and that Lang-staff did not apply.The Board has held with respect to newspaper adver-tisements that it is necessary to show that these adver-tised jobs were offered to one of the discriminatees whothen refused or rejected it. 14Similarly with respect to the testimony of the employ-ment agency official that Langstaff or other discrimina-tees had not applied for work at his agency, the Boardhas held the fact that an employer hired a number of em-ployees during the backpay period, or as applicable tothe instant case, that an agency has referred applicants tonumerous jobs is of no effect as to the issue of whetherany specific discriminatees would have obtained employ-ment if they had applied. I5 With regard to these matters,the test, as above noted, is whether each claimant madediligent and reasonable search for employment or wheth-er he incurred willful losses.IV. THE CLAIMANTSA. Henry PintoPinto had been employed as a warehouseman underthe Local 282 contract at the New Hyde Park facility.His backpay period ran from August 13, 1976, to August25, 1978. Upon his termination, Pinto sought and ob-tained employment within 2 weeks and was employedsteadily throughout the backpay period. With thisrecord, no claim of willful loss can be sustained as toPinto.However at the hearing, the testimony and exhibits de-veloped certain substantial adjustments that must bemade to Pinto's claim as set forth in the backpay specifi-cation. Primarily the rates of pay utilized in the prepara-tion of his claim in the specification are patently incor-rect. Although the rates which prevailed under theLocal 282 contract during the approximately 2 years inquestion are set forth in the contract by the name of thespecific employee involved, this was not the case withPinto, a relatively new employee. Nevertheless theagreement does particularize the pay rates he was to re-ceive. Thus I have adjusted the gross backpay figures by14 Florence Printing Co., 158 NLRB 775, 777 (1966); Sioux Falls StockYards, supra at 550.1' Firestone Synthetic Fibres Co., 207 NLRB 810 (1973).quarter in accordance with the correct pay rates applica-ble to Pinto. At the time of his layoff he was earning$3.75 an hour. The contract provided for a raise to $4.50an hour as of September 15, 1976, and another to $5.50an hour as of September 15, 1977. His gross backpay hasbeen recomputed by quarter to reflect these rates.In addition the gross backpay was decreased to ac-count for a number of days within the backpay periodthat the plant was entirely shut down. This, according tothe uncontradicted testimony of Benjamin Silverstein, anofficer of Respondent, amounted to a total of 21 days, ofwhich 8 days occurred in the fourth quarter of 1976, 5days in the first quarter of 1977. one day in the thirdquarter of 1977, 5 days in the first quarter of 1978, and 2days in the third quarter of 1978. There were also 2weeks, one ending September 30, 1977, the third quarterof that year, and the following week ending October 7,in the fourth quarter, during which the plant was openwith only two warehousemen, and there would havebeen no work available for Pinto since he was the lastman on the seniority list. Adjustments were also made toreduce the mileage expense set forth in the specificationfbr the days the plant was closed and the weeks therewas no work available for Pinto.The foregoing adjustments and changes were made forthe quarters in which they occurred so that the total netbackpay set forth for Pinto in Appendix A is found to be$5,037.07.B. Bissoondath MaharajThe backpay period of B. Maharaj ran from Septem-ber 30, 1976, until August 25, 1978. He had no interimearnings during this period except the sum of $50 whichhe received for washing somebody's car for some time.Respondent contends that B. Maharaj should not be enti-tled to backpay as he made little or no effort to obtainemployment and thereby sustained a willful loss.Although, as noted above, there is ample authoritythat the failure to obtain employment during a backpayperiod by itself is not sufficient to establish willful loss,16other factors such as the reasonableness of the effort toobtain employment and mitigate loss of income must beconsidered.In this case, B. Maharaj testified at two points that hedid not look for a job until July 1977 when his unem-ployment benefits ceased. While the requirement toremain eligible for unemployment benefits has been heldto be sufficient to satisfy the requirements to remain eli-gible under the Act,17it is still necessary that a claimantdiligently pursue employment. In this situation Maharajadmitted that he did not seek employment until the endof June 1977 when his unemployment benefits eligibilityran out. In these circumstances, I find that B. Marahajdid sustain a willful loss and he shall be denied backpayfrom the time of his layoff until July 7, 1977 when hisunemployment benefits ended and he began to seek em-ployment.6 .lmshu A5sociates. 234 NLRB 791 (1978)."J t. Rutrer-Rex Mfg. Co., 194 NLRB 19, 24(1971).654 TRIANGLE SHEET METAL WORKSThe record shows that commencing July 7, 1977, Ma-haraj sought employment at various places of business onthe average of two or three times a month until March15, 1978. Thereafter there is no evidence concerningcontinued efforts on his part to find a job. Accordingly, Ifind that he is entitled to backpay for the period com-mencing July 7, 1977, through March 15, 1978, as setforth in Appendix A annexed hereto. In this connection Ifind Respondent's contention that B. Maharaj did notvisit employment agencies or pursue newspaper adver-tisements to be without merit, as discussed above. How-ever, as noted, since there is no evidence of his lookingfor work after March 15, 1978, I shall not award back-pay from that date until August 25, 1978, when the back-pay period ended."8C. Krishna MaharajKrishna Maharaj had been employed prior to his un-lawful termination at the College Point facility of Re-spondent as a warehouseman and was covered by theLocal 282 contract. His backpay ran from September 3,1976, until August 25, 1978, when the College Point fa-cility was closed down.Respondent's contention with regard to K. Maharaj isbased mainly on the fact that Maharaj did not obtain anyemployment during the entire backpay period and it isalleged he thereby sustained a willful loss of earnings.'9The only evidence of K. Maharaj's attempts to find em-ployment consists of a list submitted on the Board formsfor this purpose to the General Counsel. This containedthe names and addresses of employers to whom he ap-plied during the period from September 14, 1976,through May 3, 1977. Since there is no evidence to thecontrary, I find that Maharaj did seek employmentduring that interval. Accordingly, I shall award himbackpay for the amounts set forth in the specification forthe third and fourth quarters of 1976, the first quarter of1977, and 5 weeks of the second quarter of 1977.As to the balance of the backpay period, there is noevidence or credible testimony as to the efforts made byK. Maharaj to seek further employment. He did not listany other places that he visited. Despite prompting bythe General Counsel he was unable to testify as to anynames of employers to whom he applied. He expresslystated he could not remember names or places or whenhe had gone, even with respect to those on the abbrevi-ated list he submitted. He said that he kept records ofemployers to whom he had applied but was unable tofurnish such record. Indeed he testified he did not lookfor work from May 1977 until he was recalled in April1978, except to visit the Union once a week. He said thatthe Union did not refer him to any positions. In this con-nection it is noted that Local 282 does not maintain ahiring hall. In addition an official of that Union testifiedIs The backpay awarded to B. Maharaj was computed on the basis ofthe Local 282 rates as was done in the case of Pinto, and not on the basisof the erroneous wage rates contained in the backpay specification.'9 Respondent recalled K. Maharaj to a job at the New Hyde Parkplant on April 3. 1978, and then laid him off again on May 5 As he hadnot been reinstated to his job at College Point or transferred there whenwork was no longer available at New Hyde Park. the General Counseltreated the earnings for this approximate period of I month as interimearnings.he could not recall more than four contacts with K. Ma-haraj for any purpose. In the circumstances I do notcredit Maharaj with respect to his seeking employmentthrough the Union, even if such efforts would be deemedsufficient in these matters. I shall therefore limit his enti-tlement to the period of time described above and as spe-cifically set forth in Appendix A of this Decision.D. J)hn CuironeCutrone's backpay ran from September 17, 1976, untilApril 3, 1978, when he refused an offer of reinstatement.Respondent argues that Cutrone is not entitled to anybackpay because there would have been no work avail-able for him this period. It bases this contention on thefact that Cutrone, a maintenance mechanic, was original-ly hired as a replacement for a senior employee who hadleft in 1973 for a long leave of absence. When this em-ployee returned, Cutrone remained while the returneecompleted some long deferred maintenance work forwhich he was the only qualified mechanic. When thiswork was apparently concluded at the beginning of thesummer of 1976, it is alleged that Cutrone was furtherretained to fill in during the summer vacation. In thisconnection Respondent also argues that historically onlytwo employees were kept for maintenance work. At theconclusion of the summer and on September 17 Cutronewas laid off, allegedly for lack of work. The obviousdefect in this argument is that the Board has found Cu-trone was discriminatorily laid off in violation of the Actand not, as contended here by Respondent, for lack ofwork. The Board thus ordered him reinstated with back-pay. In view of the clear finding of the Board and itsOrder, I cannot find merit to Respondent's argument thatCutrone could not have been employed by reason of lackof work.Respondent further urges that Cutrone should not bethe recipient of backpay because of his alleged willfulloss of earnings. The record shows that Cutrone was un-employed for approximately 9 months and then obtainedemployment and worked steadily thereafter until the endof the backpay period. According to his testimony he re-ported regularly to New York State Division of Unem-ployment and was interviewed by that office severaltimes for employment but did not obtain anything. In ad-dition it appears that he looked for jobs at employers inthe Long Island area and filed applications for mainte-nance work at several of the airlines located at KennedyAirport and hospitals and the like. The fact that he didnot apply to the employment agency operated by one ofRespondent's witnesses clearly does not disqualify himfrom receiving backpay. I find in the circumstances thatRespondent has not fulfilled its burden of showing thatCutrone sustained a willful loss of earnings during thebackpay period.I have adjusted the gross backpay figures as set forthin the specification to account for the days during whichthe plant at New Hyde Park was closed and when Cu-trone would not have had work in any case. Thus I havededucted from the gross backpay earnings at the rates ineffect at the time for 9 days during the fourth quarter of1976, 5 days in the first quarter of 1977, 1 day of plant655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclosing and 1 week when he would not have workedduring the third quarter of 1977, 1 week similarly in thefourth quarter of 1977, and 3 days in the first quarter of1978. Having credited these items I find the total netbackpay due to Cutrone to be $13,047.02 as set forth inAppendix A annexed hereto.E. George NieloNieto did not appear and testify at the hearing despitethe attempts of the General Counsel to subpoena him.However, there is no rule requiring the General Counselto produce all backpay claimants for examination by re-spondents. The Board has stated, "[I]t is well establishedthat the burden is on Respondents to prove that a claim-ant willfully incurred loss of earnings during his backpayperiod, or for some other reason is not entitled to receivebackpay for the period of discrimination."2°But in thesecircumstances, Respondents have not had an opportunityto examine the claimant with respect to his interim earn-ings. In accordance with the consistent Board policy,2' 1shall recommend that Nieto, who had been employed atCollege Point, be awarded the amount of gross pay setforth in the specification and that Respondent be orderedto pay it to the Regional Director to be held in escrowfor a period not exceeding I year from the date of theOrder to be entered herein. The Regional Director willbe instructed to make suitable arrangements to afford Re-spondent, together with the General Counsel's represent-ative, an opportunity to examine Nieto and any otherwitnesses with relevant testimony and to introduce anyrelevant and material evidence bearing on the amount ofbackpay due to Nieto. The Regional Director shall thenmake a final determination whether any interim earningsor other factors are revealed which may reduce theamount of backpay due under existing Board precedent.In the event the Regional Director determines that de-ductions are warranted, the amount so warranted shallbe returned to Respondent. The Regional Director,when this matter has been finally resolved, shall prompt-ly and, no later than one year from the date of theBoard's Order, report to the Board the status of thematter. Accordingly I shall award to Nieto the amountof backpay as alleged in the Specification and set forth inAppendix A.22F. Glen LangstaffLangstaff was found to have been discriminatorily laidoff by the Board in the case brought by Local 28 andreported at 238 NLRB 517. Langstaff, a Local 28member and a sheet metal mechanic at New Hyde Park,20 Brown & Root. 132 NLRB 486, 495 (1961).21 Controlled Alloy, 208 NLRB 882 (1974).12 In its brief Respondent has urged that Nieto's gross backpay be re-duced by the number of days in which the plant was closed. HoweverNieto was employed at College Point and an exhibit introduced by Re-spondent indicating the number of employees employed at College Pointduring the backpay period does not reveal the number of days, if ally,that the plant was closed. To the contrary the exhibit shows that theplant did have employees working on the days set forth in the testimonyof Silverstein with respect to the New Hyde Park plant. Silverstein's tes-timony further shows that the plant closing days to which he testifiedwere applicable to New Hyde Park.was laid off on July 2, 1976, and his backpay period ranuntil June 26, 1978, when he was reinstated.Respondent contends that during the backpay periodFrederick Zwerling, President of Respondent, made un-conditional offers to Langstaff to return to work. Zwerl-ing testified that in August 1976 he called a Joe Casey,recording secretary of Local 28 and offered to settle thewhole case by taking back Langstaff, but not others.23He also told Casey that he would not pay any backpaybut would agree to arbitration concerning it. Caseycalled him back and said that the Union PresidentReuckert would not agree to this offer.Zwerling testified that he had two meetings withLangstaff about this. The first was about the third weekof September 1976, in which he asked Langstaff why hedid not accept the offer that had been made to theUnion. He said Langstaff replied that he did not knowabout it. Zwerling said that this was a long conversationwhich lasted over an hour and became very emotionalwhen he told Langstaff that he believed that the wholecase was a political issue brought by Reuckert, and thathe, Langstaff, was going to be the loser for it. Zwerlingsaid he suggested taking the issue to an industry griev-ance procedure. Zwerling denied saying Langstaff wouldhave to withdraw NLRB charges.Zwerling stated he met again with Langstaff at theend of September or early part of October 1976 in hisoffice. Zwerling said he asked Langstaff what his deci-sion was and he replied he would not come back towork, because doing so would prejudice the case againstthe other nine men. Zwerling said he was making a bigmistake and he was telling him he could come back towork and, if he did not, the loss would be his. Zwerlingagain denied telling Langstaff that he could come backto work if he dropped the charges. Zwerling maintainedthat, by the time, he knew "the only way the chargescould be dropped would be with the consent of NLRB."For his part, Langstaff testified he met three timeswith Zwerling and the point of departure from the testi-mony of Zwerling was to the effect that Langstaff insist-ed Zwerling had conditioned his offer of reinstatement toLangstaff on the withdrawal of the unfair labor practicecharges.In all the circumstances, I find that Respondent didnot make an unconditional offer of reinstatement toLangstaff. Concededly its offer was not in writing andon the basis of Zwerling's own testimony, there does notappear to have been a specific outright offer of return.His language was always couched either in terms of theother charges or of the resolution of the backpay issue.As background for his account of his meetings withLangstaff, Zwerling testified he told plant superintendentBiegler to call Reuckert of the Union, to see if theycould resolve the issue. He told Biegler that there wasno way in the world that they were going to hire backall 10 men. He told Biegler "that we would be agreeableto hiring back Glen Langstaff if it would settle theissue." Zwerling himself then called Casey and told him23 The consolidated complaints in this case had alleged a total of 10employees who were discriminatorily discharged, but the Board found aviolation only as to Langstaff and dismissed the charges as to the other 9.656 TRIANGLE SHEET METAL WORKS"we would take Mr. Langstaff back to work. We wouldnot take the other men back."In the underlying case, the Administrative Law Judgefound that shortly after the charges were filed Zwerlinghad Superintendent Biegler call Reuckert and propose"that the Union drop the charges in return for reinstate-ment of Langstaff and Respondent's participation in ne-gotiations ...concerning an out-of-town addendum tothe collective contract." Zwerling himself made anotheroffer to Casey, "that in return for Local 28 dropping thecharges, Respondent would rehire Langstaff" and agreeto submit his layoff and backpay to arbitration proce-dures.24Local 28 rejected these offers.Based on these findings as well as Zwerling's testimo-ny herein, it appears that Zwerling was embarked on apolicy to settle the whole case by offering to reinstateonly Langstaff. It seems clear that such reinstatementwas conditioned upon a resolution of the entire com-plaint. Finally upon being recalled to testify, Zwerling,in response to a question from the Administrative LawJudge, replied, "there was no way we could hire Lang-staff back and cut off our total exposure without hiringthe other nine men back." Such language is far from anunconditional offer of reinstatement, and is indeed im-plicitly conditioned on the withdrawal or settlement ofthe pending unfair labor practices. The Board has longheld that attaching such a condition to an offer of rein-statement is not valid.25For the above reasons, I find that Respondent did notmake a valid offer of unconditional reinstatement to GlenLangstaff.Respondent further urges that Langstaff would nothave had work available to him during the backpayperiod, because of the economic situation which causedit to reduce its work force. However, the Board itselfspecifically found that Respondent was in a period of"economic decline."26It then proceeded to order Lang-staff's immediate full reinstatement. Moreover, it hasbeen pointed out that there was no seniority provisionwith respect to the sheet metal mechanics under theLocal 28 contract. And, finally, as to Langstaff's ability,the Administrative Law Judge also specifically found asfollows: "he was qualified to operate every machine inthe shop, including those requiring special skills andtraining. He was also qualified as a cutter and a welder."Also in this hearing, Plant Superintendent Biegler testi-fied to equal affect, that is, Langstaff was so qualified. Ifind, therefore, that Langstaff should have been reinstat-ed to his former position in accordance with the BoardOrder, despite continued economic decline. Of course,adjustments should be made for days in which the plantwas closed, or other similar circumstances.Respondent contends that Langstaff sustained a willfulloss since he had no earnings from employment for thelast two quarters of 1976, and the first two quarters of1977. During the latter half of 1977, Langstaff did haveinterim earnings as a result of his employment by HyerGraphics Inc., a printing concern operated by hismother. He had further earnings with that company in24 238 NLRB at 521.2' Midwest Hlanger Co., 221 NLRB 911, 914 (1975)26 238 NLRB at 517,the first quarter of 1978 and also in that quarter was em-ployed for a short while at Swift Sheet Metal Corp.Thereafter, for the second quarter of 1978 until he wasreinstated by Respondent, he had no interim earnings.Langstaff testified that after his termination he appliedfor unemployment compensation and reported to thatoffice regularly seeking referral to a job but was not suc-cessful. He also said that he either went personally ortelephoned the Union twice a week in an effort to obtainemployment from the source. In addition, Langstaff testi-fied that he visited a number of employers and shops in-cluding construction sites in his attempts to find employ-ment. Langstaff had testified that, among others, he hadvisited a sheet metal shop named Alpine Sheet Metal andapplied to a man named Doff, who appeared to be eitherthe foreman or the owner. He said he had visited thatshop perhaps four or five times. Respondent producedDoff as a witness who testified he had never seen Lang-staff before his own appearance at the hearing. Doff alsotestified that during portions of Langstaff's backpayperiod there was work available generally in the indus-try, that he saw perhaps a hundred applicants each year,that his policy was to write their names or other infor-mation on slips of paper which he generally threw awaywithin 2 years. He did not however state that he had ajob available or would have hired Langstaff if he had ap-plied. While this testimony may raise some doubt as towhether Langstaff had actually applied at Alpine, suchdoubt is to be resolved to the discriminatee's, not thewrongdoer's, benefit'.2In any case there is other affirm-ative evidence, uncontradicted, that Langstaff did indeedseek work during the backpay period. I find, therefore,that Langstaff did not sustain willful loss of earnings.However certain adjustments are in order with respectto the computation of backpay and interim earnings asset forth in the specification. Respondent and Local 28had agreed during the fourth quarter of 1977, on certainreductions in the pay rates based upon an agreed formu-la, not here relevant. The hourly rates fluctuated ap-proximately every 2 weeks and were apparently in effectfrom November 3, 1977, to at least the end of Langstaff'sbackpay period. Accordingly, I have adjusted and re-duced the gross backpay as appears in the specificationby $72.94 in the fourth quarter of 1977, S707.25 in thefirst quarter of 1978, and S503.30 in the second quarter of1978.28The Local 28 contract provided for nine holidaysduring a calendar year for which employees were notpaid. The backpay specification does not take these intoaccount and accordingly, I have reduced the gross back-pay for holidays by $163.38 for the third quarter of 1976,$408.45 for the fourth quarter of 1976, $247.17 for thefirst quarter of 1977, $82.39 for the second quarter of1977, S168.98 for the third quarter of 1977, $418.45 forthe fourth quarter of 1977, $234.24 for the first quarter of1978, and $78.94 for the second quarter of 1978.2927 Southern Household Products Co., 203 NLRB 881 (1971).zs Respondent merely funished a worksheet showing the biweeklychanges in hourly rates and the computations are mine.29 Deductions for holidays were made by applying the applicable payrate for the quarter in which a holiday occurred, also taking into consid-Continued657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe gross backpay of Langstaff was further reducedby taking into account the dates of the plant closings atNew Hyde Park were he was employed as was donewith regard to the two other discriminatees as set forthabove who had been also employed at New Hyde Park.These closings further reduced gross backpay by $735.21for the fourth quarter of 1976, $411.95 in the first quarterof 1977, $506.94 in the third quarter of 1977, $422.45 inthe fourth quarter of 1977, and $225.19 in the first quar-ter of 1978. The final adjusted gross backpay of Lang-staff is set forth in Appendix A, annexed hereto.30Finally with respect to Langstaff, additions must bemade to the interim earnings as reported in the backpayspecification. Clearly Langstaff had additional earningsor payments as a result of his employment with HyerGraphics and even before he wsas steadily employedthere. Testimony as to this is somewhat confused and, inany case, there is never exactitude in these matters. I findas follows: Based on the testimony of Mrs. Hyer andLangstaff's admissions, he received certain paymentsprior to his beginning steady employment for mainte-nance and other work he sporadically performed for thatcompany. Thus Hyer stated that she made payment toLangstaff of $345 in the fourth quarter of 1976, $213 inthe first quarter of 1977, and $129 in the second quarterof 1977. Thus his interim earnings will be increased bythose sums as set forth in Appendix A. Langstaff conced-ed that he received approximately $575 in expensesduring the course of his employment at Hyer. For con-venience, I have divided this amount during the threequarters in which he was employed so that his interimearnings will be increased for the third quarter of 1977by $175, $200 for the fourth quarter of 1977, and $200for the first quarter of 1978. In addition, Hyer testified toa payment made to Langstaff of $85 for some additionalwork in the fourth quarter of 1977, and Langstaff admit-ted receiving $575 for a Christmas bonus that year. Sothe interim earnings for the fourth quarter of 1977 willbe further increased by $660. As a result of the changesreflected by all of the above adjustments, total net back-pay of Glen Langstaff is found to be $29,619.22 as setforth by quarters in Appendix A.v. THE REMEDYFor the reasons described above, I find that Respond-ent's obligations to the discriminatees herein will be dis-charged by the payment to them of the respectiveamounts set forth in Appendix A. Such amounts shall bepayable plus interest to be computed in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651 (1977).31eration the adjusted pay rates for the last three quarters covered by thespecification.30 Respondent had also urged that Langstaff,s gross backpay should befurther reduced for the reason that, on certain days or periods, Respond-ent had reduced its work force of sheet metal mechanics to a level whereLangstaff would not have been employed. In view of the Board's findingthat Langstaff was able to operate all machines, and the fact that seniori-ty did not exist as a factor in the Local 28 contract, and the insufficiencyof evidence with respect to who were and who were not retained duringthese periods. I find that Respondent has not sustained its burden ofproof as to this contention and I have made no further adjustments in thegross backpay.31 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).Interest shall accrue commencing with the last day ofeach calendar quarter of the backpay period on theamount due and owing for each quarterly period as setforth in Appendix A, and continuing until the date thisdecision is complied with, minus any tax withholding re-quired by Federal and state laws.The gross backpay figures in Appendix A are based onthose set forth in the specification as amended at thehearing except where I have modified them as describedabove. The appendix states the figures for each quarterin which backpay is found to be due.As found above, payments shall be made by Respond-ent to the pension funds of Local 282, InternationalBrotherhood of Teamsters, Chauffeurs and Warehouse-men of America and Local 28, Sheet Workers Interna-tional Association, AFL-CIO, and the vacation fund ofLocal 28 as set forth for the discriminatees listed in Ap-pendix B, C, and D, respectively.32Finally Respondentshall reimburse with interest the employees listed in Ap-pendix E for the amounts of dues deducted pursuant toits contract with Local 137 Sheet Metal Workers.33Upon the basis of the foregoing findings and conclu-sions, and upon the entire record in this proceeding, Ihereby issue the following recommended:ORDER34The Respondent, Triangle Sheet Metal Works Divi-sion of P & F Industries, Inc., New Hyde Park, NewYork; Interstate Enclosure Mfg., Co., Inc., CollegePoint, New York; and Modulaire Components Corp., itsofficers, agents, successors, and assigns, shall make theemployees involved in this proceeding whole by pay-ment to them of the following amounts together with in-terest to be computed in the manner set forth in the sec-tion of this Decision entitled "The Remedy," and con-tinuing until the amounts are paid in full, but minus taxwithholding required by Federal and state laws:Henry PintoDissoondath MaharajKrishna MaharajJohn CutroneGeorge NietoGlen Langstaff$ 5,037.077,470.007,630.0013,047.0235048.8829,619.22IT IS FURTHER ORDERED that Respondent pay the sumof $1,094.40 to the pension fund of Local 282, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen of America, on behalf of the claimants listed in32 As noted the amounts of these contributions have been stipulated atthe hearing to be correct as set forth in the backpay specification.aa The amounts of these payments and the payees thereof have beenstipulated at the hearing. The amounts of dues to be remitted shall bearinterest computed in the manner set forth above with respect to the dis-criminatees herein.a4 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections shall bedeemed waived for all purposes.3a This sum to be held in escrow in accordance with the terms setforth in the section of the Decision relating to Nieto.658 TRIANGLE SHEET METAL WORKSAppendix B, and pay $4,464.75 on behalf of Glen Lang-staff to the pension fund of Local 28, Sheet Metal Work-ers International Association, AFL-CIO, in accordancewith the schedule marked Appendix C.IT IS FURTHER ORDERED that Respondent pay$1,498.70 to the Local 28 vacation fund on behalf ofGlen Langstaff, in accordance with the schedule markedAppendix D.IT IS FURTHER ORDERED that Respondent make reim-bursement to the employees listed in Appendix E, in ac-cordance with the schedule set forth therein, with inter-est as computed in the manner set forth in the Remedysection, the dues and fees paid or checked off pursuantto Respondent's collective-bargaining agreement withLocal 137, Sheet Metal Workers International Associa-tion, AFL-CIO.APPENDIX ANAMEHenry PintoTotalBissoondath MaharajTotalKrishna MaharajTotalJohn CutroneTotalGeorge NietoTotalGlenn LangstaffYR. AND QTR.1976-31976-41977-11977-21977-31977-41978-11978-21978-31977-31977-41978-11976-31976-41977-11977-21976-31976-41977-11977-21977-31977-41978-11976-31976-41977-11977-21977-31977-41978-11978-21978-31976-31976-41977-11977-21977-31977-41978-11978-2GROSS INTERIMBACKPA Y EARNINGSSl,l1252,0522,1602,3402,1642,6402,6402,8601,672$2,2402,8602,4205 8722,8342,8341,090$477.602,674.562,865.603,109.203,101.043,153.603,258.72$466.551,490.801,295.151,771.521,852.972,237.892,223.082,293.782,017.00None$50.00NoneNoneNoneNoneNoneNoneNoneNoneNone$1,176.652,344.002,344.00$932.803,031.603,031.603,037.523,416.403,416.403,416.403,416.402,349.76****SSSNETEXPENSES INTERIMEARNINGS$20.7078.9494.1799.2089.1597.1698.72108.8064.23NoneNoneNoneS445.851,411.861,200.981,672.321,762.852,140.722,124.362,184.981,952.77None$2,810.00NoneNoneNoneNoneNoneNoneNoneNoneNone$58.85105.40107.10*SSS*NoneNoneNoneNoneNoneNoneNoneNone$1,117.802,238.602,236.90**S**$5,146.074,169.394,696.235,275.184,815.934,581.014,507.174,655.16*S**S*$345.00213.00129.002,200.003,460.001,879.92NoneTotalNET BACKPA YS 679.15640.14959.02667.68401.15499.27515.64675.02None$ 5,037.07$ 2,240.002,810.002,420.00S 7,470.00S 872.002,834.002,834.001,090.00S 7,630.00S 477.602,674.562,865.603,109.201,983.24915.001,021.82$13,047.02S 932.803,031.603,031.603,037.523,416.403,416.403,416.403,416.402,349.76S26,048.88None3,824.394,483.235,146.182,615.931,121.012,627.254,655.16S29,619.22* Interim earnings information not presently available.659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BCONTRIBUTIONS TO THE LOCAL 282 PENSION FUNDYR. NO. OF WEEK-NAME AND WEEKS LY TOTALQTR. RATEHenry Pinto 1978-3 8 $34.20 $273.60George Nieto 1978-3 8 34.20 273.60Bissoonadath Maharaj 1978-3 8 34.20 273.60Krishna Maharaj 1978-3 8 34.20 273.60Grand Total $1,094.40APPENDIX CCONTRIBUTIONS 70TO THE LOCAL 28 PENSION FUND ONBEHALF OF GLENN LANGSTAFFYEAR AND NO. OF WEEKLY TOTALQUARTER WEEKS RATE1976-3 13 $39.97 $ 519.611976-4 13 39.97 519.611977-1 13 43.58 566.541977-2 12.8 43.58 557.82.2 43.89 8.781977-3 13 43.89 570.571977-4 13 43.89 570.571978-I 13 46.05 598.651978-2 12 46.05 522.60GRANDTOTALAPPENDIX DCONTRIBUTIONS TO THE LOCAL 28 VACATION FUNDON BEHALF OF GLENN LANGSTAFFYEAR AND NO. OFQUARTER WEEKS1976-31976-41977-11977-21977-31977-41978-11978-2GRANDTOTAL13131312.8.213131312WEEKLYRATE$14.0714.0714.1814.1814.4914.4914.4914.9014.90TOTAL$ 182.91182.91184.34181.502.90188.37188.37193.70193.70$1,498.70$4,464.75APPENDIX EREIMBURSEMENT OF DUES AND FEES PAID OR CHECKED OFF PURSUANT TO THE RESPONDENTS COLLECTIVE-BARGAINING AGREEMENT WITH LOCAL 137, SM. W.I.A.. AFL-CIONAME 19764Q 1977Q 19 1977 2 19773Q 19774Q 1978IQ 19782Q 19783Q TOTALSatwan Bhinhar $ 0 $0 $0 $0 $ 53 $ 38 $0 $ 0 $ 91David Harrison 0 0 0 0 48 28 0 0 76James Isaac, Jr. 0 0 34 0 0 0 0 0 34Stanley Lester 25 0 0 0 0 0 0 0 25Manuel Metauten 0 0 0 0 0 34 57 0 91William Metauten 0 0 0 0 0 0 53 19 72Jose Morales 53 57 37 27 27 27 27 18 273Jose R. Morales 53 57 37 27 27 27 27 9 264Brian Murley 53 19Jose Ocasi 0 0 0 34 57 19 0 0 110Angel Pagan 0 0 62 51 27 32 27 9 208Timothy Purvis 0 0 0 0 93 18 36 0 147Nathan Richards 53 57 37 18 0 0 0 0 165James Scarborough 68 27 27 27 18 0 0 0 167Robert Schwartz 53 57 37 27 27 27 27 9 264Henry Stansell, Jr. 53 38 0 0 0 0 0 0 91Harold Stewart 53 57 37 27 27 18 0 0 219Marc Tillman 0 0 72 56 37 18 0 0 183William Veale 0 53 57 19 0 0 0 0 129Robert Wagner 0 34 57 37 0 0 0 0 128Brian Wicks 0 0 72 38 0 0 0 0 110William Wilson 53 57 37 27 27 27 27 9 264$517 $513 $603 $415 $468 $313 $281660Total$73 $3,183